  Case 2:18-cr-20698-AJT-MKM ECF No. 20, PageID.58 Filed 02/26/19 Page 1 of 4

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,
       v.                                      Criminal No. 18-20698

                                               Hon. ARTHUR J. TARNOW

D-1 KEVIN RAYMOND STROUD,

                     Defendant.
                                          /

    STIPULATION TO ADJOURN EVIDENTIARY HEARING, FINAL
  PRETRIAL CONFERENCE, AND JURY TRIAL, SET NEW DUE DATE
  FOR RESPONSE TO DEFENSE MOTION, AND FIND EXCLUDABLE
            DELAY UNDER THE SPEEDY TRIAL ACT

       The above parties, by and through their respective counsel, stipulate and agree

that there is good cause to adjourn the Evidentiary Hearing, Final Pretrial Conference,

and Jury Trial in this case until a date on or after March 25, 2019, and to set a new

date by which the government’s response to the defendant’s motion is due.          This

extension of time is necessary to allow the parties to engage in plea negotiations

relative to potential new charges the defendant may now be facing arising out of a

separate incident.   Defendant concurs in this request and agrees that it is in his best

interest.

       The parties also stipulate and agree that they have been, and continue to be,

engaged in ongoing plea negotiations.     Therefore, the period of delay between the
 Case 2:18-cr-20698-AJT-MKM ECF No. 20, PageID.59 Filed 02/26/19 Page 2 of 4

date of this order and the new trial date should be deemed excludable delay under the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161, as Aother proceedings

concerning the defendant,@ 18 U.S.C. ' 3161(h)(1); see United States v. Dunbar, 357

F.3d 582, 593 (6th Cir. 2004), vacated on other grounds (Booker), 543 U.S. 1099

(2005); United States v. Bowers, 834 F.2d 607, 609-10 (6th Cir. 1987) (per curiam).

      Additionally, the parties agree that the adjournment would serve the ends of

justice, and that the failure to grant this continuance Awould deny counsel for the

defendant   .   .   .   the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence,@ 18 U.S.C. ' 3161(h)(7)(B)(iv).

Therefore, Athe ends of justice served by the granting of such continuance [will]

outweigh the best interests of the public and the defendant in a speedy trial,@ 18

U.S.C. ' 3161(h)(7)(A), and the parties request an order to that end.


s/Andrew R. Picek                              s/James W. Amberg (with consent)
Andrew R. Picek                                James W. Amberg
Assistant United States Attorney               Counsel for Kevin Raymond Stroud
211 W. Fort Street, Suite 2001                 104 W. 4th St., Ste 305
Detroit, Michigan 48226                        Royal Oak, Michigan 48070
(313) 226-9652                                 (248) 681-6255
andrew.picek@usdoj.gov                         jamberg@amberglaw.net


Dated:       February 25, 2019
 Case 2:18-cr-20698-AJT-MKM ECF No. 20, PageID.60 Filed 02/26/19 Page 3 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
      v.                                       Criminal No. 18-20698

                                               Hon. ARTHUR J. TARNOW

D-1 KEVIN RAYMOND STROUD,

                    Defendant.
                                          /

ORDER FOR ADJOURNMENT AND FINDING OF EXCLUDABLE DELAY


      This matter coming before the court on the stipulation of the parties, it is hereby

      ORDERED that good cause exists to extend the final pretrial conference and

evidentiary hearing to the date of March 25, 2019 at 2:30 PM; and to extend the date

for the government to file any response to the defendant’s motion to the date of March

20, 2019; the trial date is adjourned to a date to be determined.

      ORDERED that the time period between the date of this order and March 25,

2019, shall be deemed excludable delay under the provisions of the Speedy Trial Act

because the parties have been engaged in plea negotiations and therefore engaged in
 Case 2:18-cr-20698-AJT-MKM ECF No. 20, PageID.61 Filed 02/26/19 Page 4 of 4

Aother proceedings concerning the defendant,@ 18 U.S.C. ' 3161(h)(1).

      Moreover, the interests of justice call for excludable delay under the Speedy

Trial Act pursuant to 18 U.S.C. ' 3161(h)(7).



                                            IT IS SO ORDERED.


                                            s/Arthur J. Tarnow
                                            Hon. Arthur J. Tarnow

Entered: February 26, 2019
